Opinion issued September 22, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00893-CR
                           ———————————
              MICHAEL ARTHUR ENRIQUEZ, SR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 13-CR-3121


                         MEMORANDUM OPINION

      A jury convicted Michael Arthur Enriquez, Sr., of aggravated sexual assault

of a child as a lesser-included offense of continuous sexual abuse of a child. The

jury assessed his punishment at 28 years’ imprisonment. On appeal, he contends
that the trial court erred in allowing two outcry witnesses to testify against him.

Finding no error, we affirm.

                                   Background

      On November 4, 2013, A.R., who was then ten years old, took the bus home

from school.1 When she arrived at the apartment where she lived with her two

brothers and her mother, she found her uncle, Michael Enriquez, waiting for her.

A.R. and her family were close to Enriquez’s family and had lived with Enriquez

several times in the past. Enriquez had offered to pick up A.R. at her apartment

and bring her back to his house, where A.R.’s mother, Patricia, was doing laundry.

A.R. went into her bedroom to change out of her school clothes. As A.R. was

changing, Enriquez entered her bedroom. Enriquez took off A.R.’s shorts and

underwear and sexually assaulted her. Enriquez then took a shower and drove

A.R. to his house.

      At Enriquez’s house, A.R. did her homework while her family members

visited with each other. After a few hours, A.R. and her mother returned home to

get ready for bed. When Patricia was bathing her youngest son, she noticed a

small washcloth in the tub that hadn’t been there when she showered that morning.

When Patricia asked A.R. why the washcloth was there, A.R. told her that she had

taken a shower when she got home from school. Patricia believed that A.R. was


1
      We identify the complainant by a pseudonym to protect her anonymity.

                                         2
lying, so she probed A.R. about why she had taken a shower. Eventually, after

A.R. had given several unsatisfactory answers, Patricia spanked her and sent her to

her room. When Patricia returned to A.R.’s room to ask again about the shower,

A.R. told Patricia that Enriquez had touched her. A.R. did not provide any other

details about how Enriquez touched her, nor did she tell Patricia about any other

instances of inappropriate touching.

      Patricia took A.R. to the hospital, where she was examined by a nurse for

signs of sexual assault.   The nurse collected a “rape kit” consisting of DNA

samples taken from different parts of A.R.’s body. A few days later, Patricia took

A.R. to the Children’s Advocacy Center in Galveston, where Kimberly Keever, a

forensic interviewer, interviewed A.R.       A.R. told Keever that Enriquez had

sexually assaulted her numerous times, beginning years before when she and her

mother were living with Enriquez in Galveston. A.R. described these incidents in

detail, alleging multiple instances of sexual assault. The interview ended when

A.R., who was crying, refused to continue and asked to go home.

      The State designated both Patricia and Keever as outcry witnesses. The trial

court conducted a hearing pursuant to Article 38.072 of the Code of Criminal

Procedure, at which Patricia and Keever testified.       Enriquez challenged the

designation of Keever as an outcry witness.       Enriquez reasoned that because

Patricia was the first person to whom A.R. described the acts of abuse, she was the



                                         3
appropriate outcry witness, and that A.R.’s statements to Keener were not

admissible as outcry testimony. The trial court allowed both Patricia and Keever

to testify as outcry witnesses, but only as to the different instances of sexual abuse,

citing Robinett v. State. 383 S.W.3d 758, 761‒62 (Tex. App.—Amarillo 2012, no

pet.).

         At trial, Patricia recounted the events of November 4, 2013.          Patricia

testified that her daughter had told her that Enriquez touched her, and recounted

taking her to the hospital and to the Children’s Advocacy Center. She recalled that

A.R. told her nothing further about the abuse earlier that day, only that Enriquez

had touched her. The State then called Keever, who testified in detail about the

several incidents of abuse that A.R. disclosed in their interview at the Children’s

Advocacy Center. After Keever’s testimony, the State called A.R. She recounted

Enriquez’s acts of sexual abuse against her over the years. The State introduced

the rape kit DNA results, through the testimony of the nurse who collected the rape

kit samples and the forensic scientists who analyzed them. One of the swabs taken

from A.R.’s vagina was consistent with Enriquez’s DNA.

                                       Discussion

         Enriquez contends that the trial court erred by admitting A.R.’s statements to

both Patricia and Keever as outcry testimony.




                                            4
A.    Standard of Review and Applicable Law

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A

trial court abuses its discretion only if its decision is “so clearly wrong as to lie

outside the zone within which reasonable people might disagree.” Taylor v. State,

268 S.W.3d 571, 579 (Tex. Crim. App. 2008). A trial court does not abuse its

discretion if some evidence supports its decision. Osbourn v. State, 92 S.W.3d
531, 538 (Tex. Crim. App. 2002). We uphold a trial court’s evidentiary ruling if it

was correct on any theory of law applicable to the case. Id.; see De La Paz v.

State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).

      Article 38.072 of the Code of Criminal Procedure allows for the admission

of outcry statements made by a child complainant of certain crimes that would

otherwise be inadmissible hearsay. TEX. CODE CRIM. PROC. ANN. art. 38.072

(West 2005 & Supp. 2015); see also TEX. R. EVID. 802. These offenses include

aggravated sexual assault and continuous sexual abuse of a child. Id.; see also

TEX. PENAL CODE ANN. §§ 21.02, 22.021 (West 2011 & Supp. 2015). The outcry

witness is the first person over the age of eighteen, other than the defendant, to

whom the child made a statement regarding the offense, extraneous crime, wrong,

or act. TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a)(3). The statement must be

“more than words which give a general allusion that something in the area of child



                                          5
abuse is going on.” Lopez v. State, 343 S.W.3d 137, 140 (Tex. Crim. App. 2011)

(quoting Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990)). Hearsay

testimony from more than one witness may be admissible if the witnesses testify

about different events. Id. (citing Broderick v. State, 35 S.W.3d 67, 73–74 (Tex.

App.―Texarkana 2000, pet. ref’d)). There may, however, only be one outcry

witness per event. Id.

B.    Analysis

      Enriquez correctly observes that in general, only one witness may provide

outcry testimony as to a specific act of abuse. See TEX. CODE CRIM. PROC. ANN.

art. 38.072 § 2(a)(3) (limiting outcry testimony to first person to whom child made

a statement); see also Lopez, 343 S.W.3d at 140; Garcia, 792 S.W.2d at 91;

Rodgers v. State, 442 S.W.3d 547 at 547 (Tex. App.—Dallas 2014, pet. ref’d).

      But different outcry witnesses may testify if the testimony is about different

specific acts of abuse. For example, in Rodgers, the child complainant told his

mother that “his uncle had been touching him.” 442 S.W.3d at 548. Later that

evening, the complainant was interviewed by a forensic interviewer, to whom he

described multiple instances of sexual abuse. Id. The defendant challenged the

State’s designation of the forensic interviewer as the outcry witness. Id. at 552.

Because the complainant’s statements to his mother were only “general allusions




                                         6
of abuse,” the appellate court held that the forensic interviewer was the correct

outcry witness. Id.

      Here, as in Rodgers, A.R. told her mother only that Enriquez had touched

her, alluding to the conduct that had occurred earlier that day. A.R.’s mother

expressly testified that the statement related to the touching “that day.” Therefore,

A.R.’s statements to Patricia do not preclude Keever’s testimony as an outcry

witness for the other instances of sexual assault. See TEX. CODE CRIM. PROC. ANN.

art. 38.072, § 2(a)(3); Lopez, 343 S.W.3d at 140; Rodgers, 442 S.W.3d at 552.

                                    Conclusion

      We hold that the trial court did not err in admitting the challenged testimony.

We therefore affirm the judgment of the trial court.



                                               Jane Bland
                                               Justice

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7